Per Curiam.
Pursuant to MCR 7.215(H), this special panel was convened to resolve the conflict between the prior opinion in this case, People v Neal, 232 Mich App 801 (1998), and People v Gaines, 223 Mich App 230; 566 NW2d 35 (1997). In accordance with MCR 7.215(H)(1), the prior Neal panel was required to follow the precedent of Gaines, supra. Were it not for MCR 7.215(H)(1), the previous panel would have reversed and reinstated defendant’s convictions.
Following an en banc order in Neal, supra, invoking the conflict resolution procedure of MCR 7.215(H), this case is being reconsidered by this special panel. After due consideration, we resolve the conflict in favor of the prior Neal opinion. We are persuaded by the prior Neal opinion and hereby adopt its reasoning and analysis. The precedent established by Gaines, supra, is overruled.
*651The lower court order vacating defendant’s convictions and sentences is vacated. Defendant’s convictions and sentences are reinstated.